DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a downhole shaped charge assembly, classified in E21B23/0414.
II. Claim 19-21, drawn to a method of placing a plug, actuating an expansion tool, and sealing an annular leak in a wellbore, classified in E21B33/13.
III. Claim 22, drawn to a method of tubular handling and modification outside the borehole, classified in E21B19/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process can be performed with an explosive plasma generator or a gas generator with an explosive ignition source. Additionally, the shape charge assembly comprising multiple explosives can be used to actuate downhole tools, sever stuck tools/rods during recovery operations.  
II and III are directed to related methods of expanding a tubular. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation. Invention II is a method of reducing a leak in the annulus formed between the borehole and the exterior of the to be expanded tubular. Invention III is a method directed toward expanding a tubular on the surface, prior to running into the wellbore.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and require a different field of search (E.G., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
See above for description of classes/subclasses and description of the inventive groups that would require employing different search strategies or search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Kemeny on 3/4/2022 a provisional election was made with traverse to prosecute the invention of II, claims 19-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-18, 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the puncher charges must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 includes the limitation(s): “…seals the leak in the annular.” 
There is insufficient antecedent basis for the limitation “the annular” in the claim.
The examiner believes this is a typographical error and should say “…seals the leak in the annulus 

Claim 20, which depends from claim 19, includes the limitation(s): “… actuating one or more puncher charges in the tubular to punch holes in the wall of the tubular…” There is insufficient antecedent basis for the limitation “puncher charges” in the claim. Claim 19 includes the limitation(s): “… the expansion tool contains an amount of explosive material… the amount of explosive material for producing an explosive force sufficient to expand, without puncturing, the wall of the tubular…” It is unclear how the expansion tool can have an amount of explosive material sufficient to expand, without puncturing, the wall of the tubular and have enough explosive material punch holes in the tubular. The Office notes [0130] of the specification as filed describes the puncher charges as “One or more puncher charges (not shown) …” It is unclear if the puncher charges are a separate tool, and run separately, from the expansion tool or if the puncher charges are part of the expansion tool. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myhre (US 20160010423).

Regarding claim 19, Myhre teaches:
A method of reducing a leak in an annulus adjacent an outer surface of a tubular in a wellbore, the method comprising: 
inserting a plug (Myhre [0016]) into the tubular; 
positioning (Myhre [0014, 0058], Fig. 2) an expansion tool (Myhre comprising 21) within the tubular at a location (Myhre [0016]) uphole of the plug, wherein the expansion tool contains (Myhre 21, [0059]) an amount of explosive material based at least in part on a hydrostatic pressure bearing on the tubular, the amount of explosive material for producing (Myhre [0059]) an explosive force sufficient to expand, without puncturing, the wall of the tubular; and 
(Myhre [0059]) the expansion tool to expand the wall of the tubular radially outward, without (Myhre [0059]) perforating or cutting through the wall of the tubular, to form a protrusion (Myhre 53) that extends into the annulus (Myhre 5) adjacent the outer surface of the wall of the tubular, wherein the protrusion seals (Myhre [0018]) the leak in the annular.

Regarding claim 20, Myhre teaches:
The method according to claim 19, further comprising: actuating (Myhre [0023, 0060]) one or more puncher charges (Myhre 23) in the tubular to punch holes in the wall of the tubular at a location (Myhre near 53) uphole of the plug; and providing (Myhre [0064-0065]) a sealant into the annulus through the holes in the wall of the tubular.

Regarding claim 21, Myhre teaches:
A method of selectively expanding walls of two concentric tubulars comprising an inner tubular (Myhre 3) and an outer tubular (Myhre 7), the method comprising: 
positioning (Myhre [0014, 0058], Fig. 2) an expansion tool (Myhre comprising 21) within the inner tubular, wherein the expansion tool contains (Myhre 21, [0059]) an amount of explosive material based at least in part on a hydrostatic pressure bearing on at least the inner tubular and the outer tubular, the amount of explosive material for producing an explosive force sufficient to expand, without puncturing, a wall of the inner tubular and a wall of the outer tubular; and 
actuating (Myhre [0059]) the expansion tool once to expand both (Myhre near 53/3/7, [0059]) the wall of the inner tubular and the wall of the outer tubular radially (Myhre near 53/3/7, [0059]) a protrusion of the wall of the inner tubular that extends into an annulus (Myhre 5) between the inner tubular and the outer tubular, and 
to form a concentric protrusion (Myhre near 53/7, [0059]) of the wall of the outer tubular into an annulus (Myhre between 7/9) adjacent the outer surface of the wall of the outer tubular.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Collier (US 20180252507) teaches shape charge assembly comprising glass liners. 
Muskat (US 2684030) teaches shape charge assembly comprising plastic liners. 

Chawla (US 5753850) teaches a downhole explosive assembly comprising a shape charge device comprising a liner and an extraneous object located between the inner surface of the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674